Citation Nr: 0826920	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-06 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
meningitis.

2.  Entitlement to service connection for ventral hernia.

3.  Entitlement to service connection for rheumatoid 
arthritis of both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for spinal 
meningitis, ventral hernia, and a condition of the feet.  In 
January 2002, the RO confirmed these denials recharacterizing 
the foot claim as rheumatoid arthritis with forefoot valgus 
deformity, both feet.  The veteran and his spouse testified 
at an RO hearing in January 2004 and before the undersigned 
Veterans Law Judge at a Board hearing at the RO in December 
2007.  Transcripts of both hearings are of record.

The Board remanded this case for additional development in 
February 2008.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The competent and most probative medical evidence of 
record shows that the veteran has no residuals of spinal 
meningitis.

2.  The competent and most probative medical evidence of 
record shows no relationship between the veteran's ventral 
hernia and his service.

3.  Rheumatoid arthritis of the bilateral feet was not 
diagnosed in service or within one year thereafter; and the 
competent and most probative medical evidence of record shows 
that there is no relationship between the veteran's 
rheumatoid arthritis of the bilateral feet and his service.


CONCLUSIONS OF LAW

1.  Residuals of spinal meningitis were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).

2.  A ventral hernia was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).

3.  Rheumatoid arthritis of the bilateral feet was not 
incurred in or aggravated by service, directly or 
presumptively. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2001, 
April 2005, June 2006, and March 2008, subsequent to the 
initial adjudication.  While these notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a May 2002 statement 
of the case and supplemental statements of the case dated 
from May 2004 to April 2008, following the provision of 
notice.  No fundamental unfairness is shown by the untimely 
notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology of the disabilities, and afforded the 
veteran the opportunity to give testimony before the RO and 
the Board.  Most of the veteran's service medical records are 
unavailable.  The National Personnel Records Center (NPRC) 
responded in May 2000 that the veteran's service medical 
records were destroyed in a fire.  VA has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The veteran was given a questionnaire of military 
service to try to reconstruct the record but no additional 
records were found.  Another search was made in March 2006 
using the veteran's unit number but the NPRC responded that 
the index of retired records did not list the requested unit.  
The RO notified the veteran of its efforts and the responses 
from the NPRC and made a formal finding of unavailability in 
May 2006.  Based on the RO's efforts and the responses from 
the service department, it is reasonably certain that the 
veteran's service medical records are no longer available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  All other known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file.  

The veteran's representative submitted an argument in July 
2008 that the April 2008 VA examination was not adequate 
because the examiner did not demonstrate any curriculum vitae 
or otherwise show his areas of expertise.  The April 2008 VA 
examination reports show that the examinations were conducted 
by a physician who gave rationales for his opinions and 
indicated that he had reviewed the claims file.  There is no 
reason shown not to accept the April 2008 VA medical opinions 
as competent medical evidence.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Arthritis may be presumed to have had its onset in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of spinal meningitis

The veteran seeks service connection for residuals of spinal 
meningitis, which he says he suffered from in service.  He 
testified that he was diagnosed with spinal meningitis two to 
three weeks after he reached Fort Bragg, North Carolina 
during basic training; he mentioned that there were a number 
of men in his unit who were treated for spinal meningitis at 
the same time.  He submitted statements from his wife and two 
fellow servicemen who supported the veteran's diagnosis in 
service.  His wife recalled receiving a letter from the 
veteran when he was in Fort Bragg that he had been 
hospitalized in February 1955 for spinal meningitis.  His 
fellow servicemen also indicated that they knew the veteran 
in service and that he was hospitalized for three weeks in 
February 1955 at Fort Bragg for spinal meningitis.  The 
veteran indicated that his residuals of spinal meningitis 
include nervous twitches in his legs.

As noted, the veteran's service medical records are not 
available.  The only medical record available is the 
discharge examination in January 1958, which shows a normal 
clinical evaluation.  The veteran has consistently reported 
that he was diagnosed with spinal meningitis in service 
during basic training at Fort Bragg in 1955 and has submitted 
statements from individuals who recalled this event.  There 
is no reason to doubt his credibility in this regard.  
Further, the veteran is competent to testify as to symptoms 
and relate diagnoses that he received from medical 
professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Thus, even though there is no actual 
medical documentation, the veteran is presumed to have been 
diagnosed with spinal meningitis in service.

The determinative issue, therefore, is whether the veteran 
has any residuals of spinal meningitis related to this in-
service diagnosis.

Private medical records dated from 1988 to 1998 show 
diagnoses of psoriatic arthritis.  A September 1988 medical 
record notes that the veteran worked in a warehouse and began 
having some difficulty with his right wrist and hand in 1986 
including complaints of numbness, tingling, and swelling.  It 
was noted that four or five years prior he had come down with 
psoriasis of the scalp.  An April 1988 x-ray examination 
revealed early erosive changes in the right wrist.  The 
examiner determined that the veteran's history and findings 
were consistent with psoriatic arthritis.  In 1989, he 
started having problems in his right knee and hips with 
swelling and stiffness.  Starting in August 1995, private 
medical records show complaints of swelling, discomfort, and 
stiffness in the left knee.  The diagnosis continued to be 
psoriatic arthritis through 1998.  

A separate April 1992 private medical record notes the 
veteran had jerky motions in his legs at night and was very 
restless.  The examiner found that the veteran might have 
periodic leg myoclonus and obstructive sleep apnea.

An August 2002 private medical record shows that the veteran 
had complaints of twitching, fidgeting involving his 
extremities, restlessness, and restless legs-like symptoms.  
On physical examination, the motor tone was normal in all 
four extremities.  There was no tremor or involuntary 
movements; the muscles had good consistency in all four limbs 
and there was no focal or generalized atrophy or 
fasciculations.  Strength was normal in all four limbs.  
Dexterity was intact in both hands, and no incoordination was 
noted on heel-to-shin or finger-to-nose maneuvers.  The 
sensory examination was normal.  The impression was possible 
symptoms secondary to tic disorder, anxiety, restless legs, 
or periodic limb movements.

An October 2002 private medical record shows complaints of 
restless legs.  The diagnoses included periodic limb movement 
disorder and obstructive sleep apnea.  In February 2004, a 
private medical record shows an assessment of restless leg 
syndrome.

An August 2005 private examiner noted that he had been the 
veteran's primary care physician for the past seven years and 
had treated the veteran for several conditions including side 
effects of spinal meningitis, which were nervous twitching 
and sleep apnea.  The examiner noted that the veteran 
contracted spinal meningitis during basic training and was 
hospitalized for 11 days.  The examiner found that it was 
more likely than not that these conditions were service-
connected.

An April 2008 VA examination report shows that the veteran 
had meningitis in 1955 while in basic training and was 
hospitalized for 13 days.  Following discharge, he was on 
light duty for three weeks, and then went back to full duty.  
His course since onset was stable.  He had problems with 
restless legs in the 1980's and was diagnosed with restless 
leg syndrome in 2004.  On physical examination, the examiner 
found no muscle atrophy, dysesthesias, tremors, or 
fasciculations.  The veteran had normal muscle tone.  His 
sensory function was not affected and there were no findings 
of ataxia, incoordination, or spasticity.  There also were no 
findings of speech impairment or autonomic nervous system 
problems that had not been addressed.  The examiner found 
that the veteran's restless leg syndrome was not caused by or 
a result of spinal meningitis and that there were no 
residuals of spinal meningitis present on examination.  The 
examiner's rationale was based on review of the medical 
records, medical literature, his clinical experience, and the 
present examination.  The examiner determined that there was 
no evidence to support any chronic condition that occurred 
from the spinal meningitis, noting that the veteran stated 
that a month after discharge from the hospital he was back to 
full duty.  The examiner further mentioned that if problems 
do develop from meningitis they occur either immediately or 
shortly after the infection has resolved.  

The negative evidence in this case outweighs the positive 
evidence.  The private medical opinion that the restless leg 
syndrome and sleep apnea were residuals of the spinal 
meningitis diagnosis in service is not a very probative 
opinion because the examiner did not offer any rationale for 
this opinion.  The examiner also did not indicate any review 
of the claims file before making this determination.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  On the other hand, the April 2008 VA 
examiner reviewed the claims file and the history reported by 
the veteran and determined that based on the spinal 
meningitis resolving after one month in service, the present 
physical examination, and the examiner's clinical experience, 
there was no evidence of a chronic condition that resulted 
from the in-service diagnosis of spinal meningitis.  The 
April 2008 VA examination report is of greater probative 
value in light of the physician having reviewed the evidence, 
discussed the evidence and examined the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

Although the veteran has argued that he has current residuals 
of spinal meningitis diagnosed in service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the most probative medical evidence of record, 
which shows that the veteran has no residuals of spinal 
meningitis.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for residuals of spinal meningitis; there is 
no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.



Ventral hernia

The veteran testified that his ventral hernia was caused by 
physical training in Fort Carson, Colorado.  He recalled 
doing many push-ups and sit-ups and feeling something tear.  
He was sent to the medic but they did not really do anything 
for him and said he might have torn a muscle.  He indicated 
that every time he would bend or sit up his stomach would 
come up the size of a football.  After service, he stated 
that he went to several doctors and surgeons and they told 
him he would just have to put up with it.

The service medical records are not available but at 
discharge from service in January 1958, clinical evaluation 
was normal.  The veteran is competent to testify as to his 
symptoms in his abdomen in service, however.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

After service, a March 1992 private medical record notes that 
the veteran had a midline abdominal hernia with no symptoms.  
An April 1995 private medical record shows the veteran had a 
ventral hernia, which was asymptomatic.  A May 1995 private 
medical record notes that at his physical examination a few 
weeks prior the veteran was found to have a hiatal hernia.

As the record shows symptoms of a bulge in the abdomen in 
service and post-service findings of ventral hernia, the 
determinative issue is whether there is a relationship 
between these.

In August 2005, a private medical examiner noted that he had 
been the veteran's primary care physician for the past seven 
years and that the veteran had a ventral hernia, which was 
more likely than not service-connected, caused by the strain 
of physical training and straining the abdominal muscles.

An April 2008 VA examination report shows that the examiner 
reviewed the claims file.  The examiner noted that while 
doing sit-ups for physical training in service in Colorado 
the veteran developed a sudden distended region with pain and 
a pouch-like formation above the umbilical area.  This was in 
1955.  It still bothered him with lifting but otherwise there 
was no problem.  The examiner found that the veteran's 
ventral hernia was less likely as not caused by or a result 
of his active service noting that even though the veteran's 
service records were burned in a fire, there was no evidence 
to support a ventral hernia condition after discharge.  The 
examiner indicated that his opinion was based on medical 
records reviewed and clinical experience.  

The private examiner's opinion that the ventral hernia was 
related to the strain from doing sit-ups in service is 
outweighed by the April 2008 VA examiner's opinion who found 
no relationship to service, based on the fact that there were 
no post-discharge findings.  On service discharge the abdomen 
and viscera, to include any findings of hernia, were normal.  
The first finding of abdominal hernia after service was not 
until 1992, which is 34 years after service.  There also is 
no evidence of continuity of symptomatology of a hernia from 
service or during the 34 years before this disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Additionally, the VA examiner in finding no relationship 
between the veteran's hernia and service indicated a review 
of the claims file while the private examiner did not 
indicate any such review, which makes the VA examiner's 
opinion more probative.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Therefore, the negative evidence in this case 
outweighs the positive evidence.

Although the veteran has argued that his current ventral 
hernia is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
most probative medical evidence of record, which shows that 
there is no relation between the veteran's ventral hernia and 
his service.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for ventral hernia; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Rheumatoid arthritis of the feet

The veteran testified that he had problems with his feet in 
service because his boots were too tight.  He noted that his 
boots would cramp his feet and that when he was shipped to 
Germany, he spent most of his time near the Russian border 
exposed to cold weather elements wearing ill-fitted boots 
that were not made for winter.

Clinical evaluation at discharge from service was normal; the 
rest of the service medical records are unavailable.  The 
veteran is competent to state that he had problems with his 
feet in service, however.  See Falzone v. Brown, 8 Vet. App. 
398 (1995).  Thus, even though there is no medical evidence 
of rheumatoid arthritis in service, there is competent 
medical evidence of foot problems in service.

Post-service records show a diagnosis of rheumatoid arthritis 
of the bilateral feet starting in September 1993.  An April 
1996 private medical record notes deformities of the 
metatarsophalangeal joints.  Therefore, the determinative 
issue is whether there is any relationship between these 
post-service diagnoses and the in-service complaints.

An August 2005 private examiner noted that he had been the 
veteran's primary care physician for the past seven years and 
that he had treated the veteran for rheumatoid arthritis in 
the feet.  The examiner found that this condition was more 
likely than not service-connected.

An April 2008 VA examination report shows the examiner 
reviewed the claims file.  The examiner noted that the 
veteran was issued boots in service that did not fit and had 
pain in both feet throughout service.  He had orthotics for 
both feet made for him by a private podiatrist and was 
diagnosed with rheumatoid arthritis in the late 1980's or 
early 1990's.  The course since onset had become 
progressively worse.  The examiner found that the veteran's 
rheumatoid arthritis of the feet was not caused by or a 
result of his active service.  The rationale was based on 
review of the medical records, medical literature, the 
examiner's clinical experience, and the fact that there was 
no evidence of a chronic problem with his feet after he left 
service and no documentation of foot problems until 1993.  
The examiner further noted that there was no evidence of 
active rheumatoid arthritis during service.

The negative evidence in this case outweighs the positive 
evidence.  The private examiner who found a relationship 
between the veteran's rheumatoid arthritis of the feet and 
his service provided no basis for this opinion; so it is not 
probative.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The VA examiner, on the other 
hand, indicated a review of the claims file and provided 
reasons for his medical opinion that the veteran's rheumatoid 
arthritis was not related to service.  He mentioned that the 
service medical records did not show any evidence of 
rheumatoid arthritis.  While the service medical records were 
largely unavailable, the discharge examination report is of 
record and shows a normal clinical evaluation.  Even though 
the veteran is competent to state that he had problems with 
his feet in service, he does not possess the medical 
expertise to determine that he had rheumatoid arthritis in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, the first diagnosis of rheumatoid arthritis of 
the feet after service was not until 1993, which is 35 years 
after discharge from service.  Thus, service connection is 
not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  There also is no evidence of continued 
symptomatology in the feet since service or during the 35 
years before rheumatoid arthritis of the bilateral feet was 
diagnosed.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

While the veteran's lay assertions have been considered, they 
do not outweigh the competent and most probative medical 
evidence of record, which shows that there is no relation 
between the veteran's rheumatoid arthritis of the bilateral 
feet and his service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for rheumatoid arthritis of the bilateral 
feet; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.


ORDER

Entitlement to service connection for residuals of spinal 
meningitis is denied.

Entitlement to service connection for ventral hernia is 
denied.

Entitlement to service connection for rheumatoid arthritis of 
both feet is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


